JAMES KULBICKI                                     *                      In the

                                                   *                      Court of Appeals

v.                                                 *                      of Maryland

                                                   *                      No. 13

STATE OF MARYLAND                                  *                      September Term, 2013



                                              ORDER



        The Supreme Court of the United States having entered a per curiam order on October 5, 2015

reversing the judgment of this Court, in the above entitled case, and thereafter



        This Court having considered the Petitioner’s motion to remand or, in the alternative, for a stay

or supplemental briefing and oral argument as to those questions not addressed previously by this

Court, along with Respondent’s reply, it is this 17th day of December, 2015



        ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the

judgment of the Court of Special Appeals be, and it is hereby, affirmed summarily for the reasons

explained in its opinion, and it is further



        ORDERED, that the motion to remand or, in the alternative, for a stay or supplemental briefing

and oral argument be, and it is hereby, denied, without prejudice to Petitioner pursuing his announced

intent to file a petition for writ of actual innocence.




                                                   _/s/ Lynne A. Battaglia_____

                                                          Senior Judge